Citation Nr: 0708834	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-24 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
April 1947.  He died in June 2004.  The appellant is the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas.  The appellant testified at a 
Travel Board hearing at the Waco RO in April 2006.  A 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1. The veteran was found incompetent for VA purposes in May 
1986.

2. At no time has the appellant been a designated VA 
representative or fiduciary of the veteran.

3. The veteran died in June 2004.

4. As of the veteran's death, there were no pending VA claims 
for compensation.




CONCLUSION OF LAW

There is no legal basis for payment of money owed the veteran 
prior to his death to the appellant.  38 U.S.C.A. §§ 5121, 
5122 (West 2002); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A September 2004 letter informed 
her of the information and evidence necessary to warrant 
entitlement to accrued benefits.  This letter also advised 
the appellant of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the September 2004 letter expressly 
notified her of the need to submit any pertinent evidence in 
her possession.  The Board notes that this letter was sent to 
the appellant prior to the February 2005 administrative 
denial.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the appellant.  
38 U.S.C.A. § 5103A.  The Board observes that a 1991 power of 
attorney, the veteran's death certificate, and all other 
records provided by the appellant are associated with the 
claims folder.  The appellant did not identify any relevant, 
outstanding records that need to be obtained before deciding 
her claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving children may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving child is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2006); see 38 C.F.R. § 
3.152(b).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2006).  In Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 90 (1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that for 
surviving children to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  The Federal Circuit noted that 
this conclusion comported with the decision in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed Cir. 1996), cert. denied, 117 S. 
Ct. 2478 (1997), which stated that a consequence of the 
derivative nature of the surviving child's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving child 
has no claim upon which to derive his or her own application.  
Jones, 136 F.3d at 1300.

Since the veteran's appeal was certified to the Board, the 
regulations pertaining to accrued benefits were amended, 
effective January 29, 2007.  See 71 Fed. Reg. 78368-78369 
(Dec. 29, 2006) (presently codified at 38 C.F.R. § 3.1000 
(2006)).  Generally, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so.  In the present 
case, the amended regulation expressly provides for 
retroactive applicability for claims in which the deceased 
beneficiary died on or after December 16, 2003.  Thus, seeing 
as the veteran died in June 2004, the appellant's claim is 
affected and is subject to the amended regulation.

The amended regulation, in relevant part, removes the two-
year limitation on accrued benefits payable under 38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2006).  In other words, the 
appellant might be entitled to more accrued benefits under 
the amended regulations because VA no longer limits such 
benefits to a period "not to exceed two years prior to the 
last date of entitlement."

The Board observes that the appellant was not provided notice 
of this change in regulation, including a copy of the amended 
regulation.  However, the Board concludes that no remand is 
necessary because proceeding with this claim under the new 
regulation would not be prejudicial to the appellant.  In 
this regard, the Board notes that the amended regulation is 
liberalizing.  Additionally, the amendment does not affect 
how VA determines entitlement to accrued benefits; rather, it 
changes how accrued benefits are calculated once they are 
awarded.  This is important because, for the reasons 
discussed below, the Board concludes that the appellant is 
not entitled to accrued benefits.  Therefore, the issue of 
whether entitlement ended two years ago or more is moot, and 
the absence of notice regarding the amended regulation should 
not prevent a Board decision on the appellant's claim.  See 
Soynini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The appellant contends that there was a claim pending for 
service connection for residuals of a head injury at the time 
of her father's death in June 2004.  Specifically, she notes 
that she filed a claim for service connection in August 2000 
on her father's behalf.  She contends that she had authority 
to file such claim based on a September 1991 "Power of 
Attorney" (POA) associated with the claims folder.

After a careful review of the evidence of record, the Board 
concludes that the September 1991 POA was not valid for 
appointing the appellant as the veteran's representative for 
VA purposes, and as such, no claim was pending at the time of 
the veteran's death.

As background, the Board notes that the veteran was found 
incompetent by VA in a May 1986 rating decision, and was 
appointed a custodian/fiduciary.  According to 38 U.S.C.A. 
§ 5506 (West 2002), a fiduciary is conservator, committee, or 
person legally vested with the responsibility or care of a 
claimant or of a beneficiary or any other person having been 
appointed in a representative capacity to receive money paid 
under any of the laws administered by the Secretary.  The 
Board notes that the fiduciary appointed by VA was the 
administrator of the nursing home the veteran resided in at 
the time, and that the administrator's fiduciary 
responsibilities were limited to VA purposes.  

The veteran was transferred to a number of different nursing 
homes throughout his life, and each time, the fiduciary was 
changed to the administrator of the new nursing home.  The 
relevant fiduciaries for this appeal include the 
Administrator of Mesquite Tree Nursing Home, who was 
appointed the veteran's fiduciary for the period from 
December 10, 1996 to September 28, 2003, and the 
Administrator of Cedar Hill Healthcare Center, who was the 
veteran's fiduciary as of September 29, 2003.

Other than the veteran and his fiduciary ("next friend"), 
only an authorized representative or Member of Congress may 
file an informal claim for VA benefits.  38 C.F.R. § 3.155 
(2006).  A communication received from a service 
organization, an attorney, or agent may not be accepted as an 
informal claim if a power of attorney was not executed at the 
time the communication was written.  Id.  In order to 
designate someone other than an attorney or recognized 
organization as a representative, the veteran (or his 
fiduciary) must complete a VA Form 22a, "Appointment of 
Attorney or Agent as Claimant's Representative," or its 
equivalent.  38 C.F.R. § 20.604 (2006).

In the present case, the appellant contends that a POA 
executed in September 1991 designates her as an authorized VA 
representative.  This POA was issued in the State of Texas 
and is signed by the veteran.  After careful consideration of 
the evidence, including the appellant's statements, the Board 
concludes that this general POA is not "equivalent" to VA 
Form 22a and thus does not designate the appellant as the 
veteran's authorized VA representative.  Although noted to be 
a "general" POA, the content of the document is limited to 
transactions with financial institutions and health care 
decision-making.  Furthermore, unlike a VA Form 22a, there is 
no mention of authorizing the appellant to represent the 
veteran in any claims process for any type of benefits (VA or 
non-VA), nor does it grant he authority to disclose any VA 
records to the appellant.  In the absence of any mention of 
the above, the Board finds that this POA does not appoint the 
appellant as the veteran's representative for VA purposes.  
As there is no other VA Form 22a or equivalent of record 
authorizing the appellant as a representative, the appellant 
did not have the authority to file an informal claim for 
service connection for the veteran in August 2000.  

Similarly, the VA Form 21-526 submitted in July 2003 is not a 
valid claim for compensation because it also was not 
submitted by an authorized representative of the veteran, 
including his fiduciary.  In this regard, the Board notes 
that the appellant testified at the April 2006 Board hearing 
that this claim was prepared, signed, and submitted by a 
veteran's counselor, S.G.  See hearing transcript at 6-7.

As a final note, the Board observes that even if the 
appellant had proper authorization to file a claim for 
compensation in August 2000, she would not be entitled to 
accrued benefits as a matter of law.  In determining 
entitlement to accrued benefits, the term "child" means a 
person who is unmarried and (1) who is under the age of 18 
years; (2) who, before attaining the age of 18 years, became 
permanently incapable of self- support, or (3) who, after 
attaining the age of 18 years and until completion of 
education or training (but not after obtaining the age of 23 
years), is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57, 3.1000.  The record contains evidence that the 
veteran reported dependents including an A. M. W., whose 
birth date is October 1942, as well as an A. M. W., whose 
birth date was reported as August 1945.  Moreover, the Board 
observes that the above reference POA, appointing the 
appellant, was executed in September 1991.  Seeing as the 
appellant would have had to be at least 18 years old at such 
time, it stands to reason that she was over the age of 23 
when she filed her claim for accrued benefits in August 2004.  
Finally, it is neither contended nor shown that she became 
permanently incapable of self-support before attaining the 
age of 18.

In sum, the evidence shows that the veteran died in June 
2004, but that there were no claims pending at the time of 
his death.  Thus, although the appellant asserted at her 
hearing that the veteran was entitled to service connection 
for residuals of a head injury, this claim had not been 
properly raised at the time of his death.  Accordingly, 
pursuant to Jones, the appellant's claim must be denied.


ORDER

Entitlement to accrued benefits is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


